Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This allowance is in response to the amendment filed 7/17/2021.  Claims 1-4 and 6-17 are pending.  Claims 1, 7, 10, 12, and 13 have been amended.  Claims 1 (a machine) and 10 (a method) are independent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 7/17/2021 are persuasive.  The combination of Kung, “A Practical System for Guaranteed Access in the Presence of DDos Attacks and Flash Crowds” in view of Tsunogai, US 2002/0099831, does not disclose “the randomizer component generates a second random wait time interval that is selected from a different duration time-period than the first random wait time interval”.  An updated search was performed which found prior art describing varying time periods of waiting:
Maralan et al., US 2005/0027948, discloses a system whereby a determination of congestion will cause a delay counter to be exponentially increased, see Figure 18A. Said delay being random.
	However, a person of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to combine Kung in view of Tsunogai with Maralan to arrive at the claimed invention.  This is for at least the reason that the 
	Other references of note include:
Booton, US 2004/0071273, discloses a user telephone message service where the user can update notes in the call log.
Hellebust et al., US 20140287727, discloses a system for allowing users to set rules to classify voicemails.

	None of the newly discovered references alone, or in combination with those previously made of record, anticipate or reasonably render obvious the combination of features set forth in claims 1 and 10.  As such, claims 1-4 and 6-17 are ALLOWED.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492